Citation Nr: 1626784	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-06 200	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for right shoulder degenerative joint disease.

5.  Entitlement to an initial rating in excess of 10 percent for left shoulder degenerative joint disease.

6.  Entitlement to an initial compensable rating for right hand Dupuytren's contracture.
	
7.  Entitlement to an initial compensable rating for left hand Dupuytren's contracture.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to September 2008 with an additional 3 months and 10 days of active duty.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2010, the RO increased the Veteran's left and right should disability ratings to 10 percent.  In March 2014 and December 2015, the RO assigned temporary total disability ratings for surgical treatments for the left and right shoulder disabilities.  As these increases did not satisfy the appeals in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2015.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has received additional evidence since the May 2010 supplemental statement of the case (SSOC), including VA and private treatment records as well as VA examination reports dated in June 2011, September 2011, February 2013, and December 2014.  The evidence has pertinence to all claims on appeal.  In April 2016, the Board asked the Veteran whether he wished to waive his right to have the AOJ review this evidence.  In May 2016, the Veteran requested that the Board remand the appeal to the AOJ to review the additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).  Accordingly, the Board finds that the issues on appeal must be remanded for consideration of the additional pertinent evidence in the first instance, and the issuance of a new SSOC should any benefit sought not be granted in full.  See 38 C.F.R. § 19.31(c) (2015).

Upon remand, the AOJ is to obtain complete VA treatment records from January 2015.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from January 2015.

2.  Finally, readjudicate the appeal.  If any of the benefits sought are not granted in full, issue a SSOC and return the case to the Board.  The SSOC must consider all evidence received since the May 2010 SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

